DETAILED ACTION
This Action is a response to the Request for Continued Examination filed received 18 March 2021. Claims 21, 28 and 35 are amended; no claims are added or canceled. Claims 21-40 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
Examiner notes that the term “computing device” as set forth in claim 28 and the claims dependent therefrom is being interpreted as comprising a hardware computing device. This 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-4, 9 and 11 of U.S. Patent No. 10,571,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent anticipate each limitation of the claims in the current application, with some variations in the language used to recite the elements. Tables are provided below comparing claims 21-27 and 34 of the current application with claims 1-4, 9 and 11 of the reference patent, with explanations where the language does not directly correspond:
Current Application
U.S. 10,572,245
21. A method, comprising:
1. A system, comprising:
performing, at one or more computing devices:
one or more computing devices configured to:

determine that a defect associated with running instances of a program has been detected;
obtaining respective sets of object code of a plurality of builds of a program, wherein individual ones of the builds correspond to a respective version of the program;
progressively examining larger portions of the object code for a set of software builds of the program … wherein the one or more portions are present in (a) the software builds

identify one or more portions of object code of the program which are to be used as version discriminators, based on progressively examining larger portions of the object code for a set of software builds of the program, wherein individual ones of the software builds correspond to respective source code versions of the program, wherein the one or more portions are present in (a) the software builds and (b) memory images of the running instances of the program; generate, with respect to the individual ones of the software builds, respective development-environment version discrimination signatures, wherein a particular development-environment version discrimination signature represents the one or more portions of object code of a corresponding software build,
identifying a version of a particular running instance of the program using at least a particular portion of the object code of a particular build, wherein the particular portion is determined via the iterative analysis.
obtain, without terminating an execution of a first running instance of the program at a particular execution platform, a run-time signature corresponding to the one or more portions of object code in a memory image of a first running instance of the program;

determine, based at least in part on a comparison of the run-time signature with one or more of the development-environment version discrimination signatures, that the first running instance is one of the versions that correspond to the defect; and cause a remediation operation to be performed to the first running instance to remediate the defect


22. The method as recited in claim 21, wherein the version of the particular running instance is identified without terminating execution of the particular running instance.
See claim 1, limitations 6-7 (running instance and no indication of termination)


memory access tool attached to the particular running instance.
3. The system as recited in claim 1, wherein to obtain the run-time signature, the one or more computing devices are configured to: cause a process tracing tool to be attached to the first running instance.


24. The method as recited in claim 21, wherein said identifying the version of the particular running instance of the program comprises: invoking a system call to read at least a portion of memory utilized by the particular running instance.
9. The method as recited in claim 6, wherein said obtaining the run- time signature comprises: invoking an application programming interface enabling memory contents to be read at an execution platform used for the first running instance.


25. The method as recited in claim 21, wherein said iterative analysis of the respective sets comprises: identifying a read-only part of an executable file of a particular build of the plurality of builds; and including at least a subset of the read-only part in the portion of the object code determined for at least the particular build.
4. The system as recited in claim 1, wherein to identify the one or more portions, the one or more computing devices are configured to: identify, using one or more executable file header entries, a read-only section of an object file; and include at least a subset of the read-only section in the one or more portions to be used as version discriminators.


26. The method as recited in claim 21, wherein said iterative analysis of the respective sets comprises: identifying a common section of object code, wherein the common section is included within (a) a first build of the plurality of builds and (b) a second build of the plurality of builds; and  3Kowert, Hood, Munyon, Rankin & Goetzel, P.C.excluding at least a subset of the common section from the portion of the object code determined for at least the first build.
11. The method as recited in claim 6, wherein said identifying the one or more portions of object code of the program comprises: identifying a common portion of object code, wherein the common portion is included within (a) a first compiled version of the program and (b) a second compiled version of the program; and excluding the common portion from the one or more portions to be used as version discriminators.


27. The method as recited in claim 21, wherein said iterative analysis of the respective sets comprises: determining a code chunk size for the iterative analysis; and appending, in successive iterations of the iterative analysis, sequential chunks of object code from a particular build of the plurality of builds to a candidate portion of the object code to be used to distinguish the particular build from one or more other builds, wherein individual ones of the sequential chunks have a size equal to the code chunk size.
See claim 1, limitation 4, wherein “progressively larger” is a broader limitation encompassing a chunk size and progressively increasing the chunk size by a multiple of the chunk size


34. The system as recited in claim 28, wherein the one or more computing devices include further instructions that upon execution on or across one or more processors further cause the one or more computing devices to: in response to identifying the version of the particular running instance, cause a dynamic in-memory modification of the particular running instance.
2. The system as recited in claim 1, wherein the remediation operation comprises a dynamic in-memory modification of at least some executable code of the first running instance, without restarting the first running instance.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, 25, 27-29, 32, 35-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Price, Greg A., U.S. 6,738,932 B1 (hereinafter referred to as “Price”) in view of Li et al., U.S. 2009/0204636 A1 (hereinafter referred to as “Li”).

Regarding claim 21, Price teaches: A method, comprising: performing, at one or more computing devices (Price, Abs., “A method for identifying software executing on a computer system …”):
obtaining respective sets of object code of a plurality of builds of a program, wherein individual ones of the builds correspond to a respective version of the program (Price, e.g., 5:38-55, “An initial step 310 of the indexing process 300 is identifying and isolating executable files in the computer system 110 that will be useful in later dump analysis and for which version information may be desirable …” See also, e.g., 6:4-7, “indexing process 300 continues at 320 with using the indexing mechanism 160 to isolate the executable and read only segments in each of the executable files retrieved in the previous step 310 …” Examiner’s note: executable files are examples of sets of object code (i.e. code produced as a result of compilation and therefore executable, as distinct from source code), and identifying, isolating and retrieving the executable files is consistent with “obtaining” the files);
determining … a respective portion of the object code of individual ones of the plurality of builds, such that the respective portions enable running instances of the corresponding versions of the program to be distinguished from one another … (Price, e.g., FIG. 3 and 7:5-29, “indexing process 300 continues at 340 with the creation of a list of byte sequences for use in matching with similar sequences in memory images … formed from the isolated segments 240 in each executable 200 from step 320 that identified the sequences of bytes that are not typically affected by kernel relocation and linking processes … list of byte sequences includes offset information … checksum operation is performed on each of the byte sequences of step 340 … to create a numeric signature of each isolated executable …”); and
identifying a version of a particular running instance of the program using at least a particular portion of the object code of a particular build (Price, e.g., 7:30-33, “executable signatures are stored as a system comparison file for the computer system 110 in the system comparison files 180 by the dump analysis system 150 …” See also, e.g., FIG. 4 and 8:47-51 et seq., “the identification process 400 may be used to identify the versions of software running on the computer system 110 at the time of a crash (or at other operating times) once the indexing process 300 is completed …” (emphasis added). See also, e.g., 5:25-28, “dump analysis, and hence, creation of a ‘crash’ memory image, is commonly performed for system audit purposes even though a crash has not occurred, and the invention is equally useful for these non-crash purposes” (emphasis added)) …
[determining] via an iterative analysis of the respective sets … wherein individual iterations of the iterative analysis comprise … candidate portion of object code that is selected for one iteration differs from the candidate portion of code that is selected for another iteration … wherein the particular portion is determined via the iterative analysis (Price, e.g.. FIG. 3 and 6:4-39, “using the indexing mechanism to isolate the executable text and read only segments in each of the executable files … ‘C’ labels indicate checksum values that are calculated for each of the executable segments … checksums are the number of bytes in the executable segments … these checksums will not change for the executable 200 when it is later loaded and executed … and can, therefore, be used in version identifying steps of process 400 … each of the checksum values for the executable 200 is linked and/or identified in part by its offset value.” Examiner’s note: after the step of isolating the 
Price does not more particularly teach that each individual iteration comprises selecting a different candidate portion from another iteration, determining whether the candidate portion for ones of the object code are unique, and continuing to iterate until determining that a candidate portion is unique. However, Li does teach: [wherein individual iterations of the iterative analysis comprise:] selecting, from individual ones of the respective sets, a candidate portion of the object code for examination such that the candidate portion of object code that is selected for one iteration differs from the candidate portion that is selected for another iteration, and determining whether the selected candidate portions of object code for individual ones of the respective sets are unique to one another; wherein the iterative analysis continues to iterate until, for a particular iteration, it is determined that the particular candidate portions of object code for individual ones of the respective sets for that particular iteration are unique to one another (Li, e.g., FIGs. 11-12, wherein a sliding window is initially set at a start position for an object, and in each iteration for chunk size X, if the chunk matches a predefined hash, the portion of the file that precedes the sliding window and any previously encountered known chunks is selected as a fingerprint (i.e. continues to iterate until a unique chunk is isolated), and if there is no match, the window slide another X units (i.e. selects a second candidate portion in a subsequent iteration that is different from the previous candidate portion). That the data under consideration is object code of a file having a plurality of versions is more fully disclosed above by citation to Price) for the purpose of determining units of files of ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for identifying and remediating software versions of Price to provide for determining a code chunk size for the iterative analysis, and appending in successive iterations sequential chunks of object code to the candidate portion wherein individual ones of the sequential chunks have a size equal to the code chunk size because the disclosure of Li shows that it was known to those of ordinary skill in the pertinent art to improve a system and method including the remediation of one or more applications or application components to provide for determining a code chunk size for the iterative analysis, and appending in successive iterations sequential chunks of object code to the candidate portion wherein individual ones of the sequential chunks have a size equal to the code chunk size for the purpose of determining units of files of a specific size or multiple thereof in an iterative process to determine one or more unique portion identifiers for differentiating common and non-common file portions (Li, Id.)

Claims 28 and 35 are rejected for the reasons given in the rejection of claim 21 above. Examiner notes that with respect to claim 28, Price further teaches: A system, comprising: one or more computing devices; wherein the one or more computing devices include instructions that upon execution on or across one or more processors cause the one or more computing devices (Price, e.g., FIG. 1 and 4:10-33, “software version identification system 100 configured to provide the software indexing and version identification functions … computer system 110 which may be any well-known type of computer system adapted for executing software programs … to include a central processing unit (CPU) 114 … memory 118 …”); and with respect to claim 35, Price further teaches: One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause one or more computer systems (Price, e.g., FIG. 1 and 4:10-33, “software version identification system 100 configured to provide the software indexing and version identification functions … computer system 110 which may be any well-known type of computer system adapted for executing software programs … to include a central processing unit (CPU) 114 … memory 118 …”).

Regarding claim 22, the rejection of claim 21 is incorporated, and Price further teaches: wherein the version of the particular running instance is identified without terminating execution of the particular running instance (Price, e.g., FIG. 4 and 8:47-51 et seq., “the identification process 400 may be used to identify the versions of software running on the computer system 110 at the time of a crash (or at other operating times) once the indexing process 300 is completed …” (emphasis added). See also, e.g., 5:25-28, “dump analysis, and hence, creation of a ‘crash’ memory image, is commonly performed for system audit purposes even though a crash has not occurred, and the invention is equally useful for these non-crash purposes” (emphasis added). Examiner notes that no mention is made that termination of a running instance is required prior to performing the identification process, wherein said process may occur either in response to a crash or for other auditing purposes during other operating (i.e. running) times).

Claims 29 and 36 are rejected for the reasons given in the rejection of claim 22 above.

Regarding claim 25, the rejection of claim 21 is incorporated, and Price further teaches: wherein said iterative analysis of the respective sets comprises: identifying a read-only part of an executable file of a particular build of the plurality of builds; and including at least a subset of the read-only part in the portion of the object code determined for at least the particular build (Price, e.g.. FIG. 3 and 6:4-39, “using the indexing mechanism to isolate the executable text and read only segments in each of the executable files … ‘C’ labels indicate checksum values that are calculated for each of the executable segments … checksums are the number of bytes in the executable segments … these checksums will not change for the executable 200 when it is later loaded and executed … and can, therefore, be used in version identifying steps of process 400 …”).

Claims 32 and 39 are rejected for the reasons given in the rejection of claim 25 above.

Regarding claim 27, the rejection of claim 21 is incorporated, and Li further teaches: wherein said iterative analysis of the respective sets comprises: determining a code chunk size for the iterative analysis; and appending, in successive iterations of the iterative analysis, sequential chunks of object code from a particular build of the plurality of builds to a candidate portion of the object code [to be used to distinguish the particular build from one or more other builds], wherein individual ones of the sequential chunks have a size equal to the code chunk size (Li, e.g., FIGs. 11-12, wherein a sliding window is initially set at a start position for an object, and in each iteration for chunk size X, if the chunk matches a predefined hash, the portion of the file that precedes the sliding window and any previously encountered known chunks is selected as a fingerprint (i.e. continues to iterate until a unique chunk is not match; that is, the sliding window continues to move by a chunk size, and if it matches a known hash, the portion of the object that exists between either the start of the file or the end of the previously known chunk is selected as a new fingerprint. That is, each time the window is slid, an additional chunk size is appended to the candidate).

Claims 23-24, 30-31 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Li, and in further view of Golender et al., U.S. 2010/0088683 A1 (hereinafter referred to as “Golender”).

Regarding claim 23, the rejection of claim 21 is incorporated, but Price in view of Li does not teach that identifying the version of the particular running instance of the program comprises utilizing at least a memory access tool attached to the particular running instance. However, Golender does teach: wherein said identifying the version of the particular running instance of the program comprises utilizing at least a memory access tool attached to the particular running instance (Golender, e.g., ¶12, “information-gathering module attaches to the running program using a hooking process …” See also, e.g., ¶¶14-16, describing a variety of tracing operations performed by the information-gathering module and ¶41 for a description of the attachment of the tool which results in the instrumentation and tracing of the execution points in ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for identifying and remediating software versions of Price in view of Li to provide that identifying the version of the particular running instance of the program comprises utilizing at least a memory access tool attached to the particular running instance because the disclosure of Golender shows that it was known to those of ordinary skill in the pertinent art to improve a system and method including the identification of information regarding one or more applications or application components to provide that identifying the version of the particular running instance of the program comprises utilizing at least a memory access tool attached to the particular running instance for the purpose of gathering information regarding the memory image of an executable (Golender, Id.).

Regarding claim 24, the rejection of claim 21 is incorporated, but Price does in view of Li not teach that identifying the version of the particular running instance of the program comprises invoking a system call to read at least a portion of memory utilized by the particular running instance. However, Golender does teach: wherein said identifying the version of the particular running instance of the program comprises: invoking a system call to read at least a portion of memory utilized by the particular running instance (Golender, e.g., ¶210, “BugTrapper records the point where the failure occurred … All stack variables are saved by using the Win32 debug API and the system library IMAGEHLP.DLL …”) for the purpose of ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for identifying and remediating software versions of Price in view of Li to provide that identifying the version of the particular running instance of the program comprises invoking a system call to read at least a portion of memory utilized by the particular running instance because the disclosure of Golender shows that it was known to those of ordinary skill in the pertinent art to improve a system and method including the identification of information regarding one or more applications or application components to provide that identifying the version of the particular running instance of the program comprises invoking a system call to read at least a portion of memory utilized by the particular running instance for the purpose of gathering information regarding the run-time memory contents of an executable (Golender, Id.).

Claims 30-31 and 37-38 are rejected for the reasons given in the rejections of claims 23-24 above.

Claims 26, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Li, and in further view of Tahan et al., U.S. 2008/0201779 A1 (hereinafter referred to as “Tahan”).

Regarding claim 26, the rejection of claim 21 is incorporated, but Price in view of Li does not teach that iterative analysis of the sets comprises excluding at least a subset of common sections wherein said iterative analysis of the respective sets comprises: identifying a common section of object code, wherein the common section is included within (a) a first build of the plurality of builds and (b) a second build of the plurality of builds; and excluding at least a subset of the common section from the portion of the object code determined for at least the first build (Tahan, e.g., ¶17, “common function library (CFL) is created, wherein the CFL contains any functions identified as a part of the standard computer language used to write computer files which are known as not containing malware. The functions of a computer file which does contain a malware are extracted and the CFL is updated with any new common functions as necessary, such that the remaining functions are all considered as candidates for generating the malware signature …” See also, e.g., ¶57, “the function from which the signature is created is selected from the functions remaining after the common functions have been filtered out ..” Examiner’s note: while the Tahan disclosure relates specifically to malware, the concept that common portions of the object code are removed as candidates for generating a signature for a representative file or file portion would be applicable to Price’s disclosure of creating signatures for differentiating executable file versions) for the purpose of ensuring a robust and unique identifier may be created for each executable or version of an executable (Tahan, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for identifying and remediating software versions of Price in view of Li to provide that iterative analysis of the sets comprises excluding at least a subset of common sections from the portion of the object code determined for at least the first build because the disclosure of Tahan shows that it was known to those of ordinary skill in the pertinent art to improve a system and method including the Id.).

Claim 33 and 40 are rejected for the reasons given in the rejection of claim 26 above.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Li, and in further view of Buban et al., U.S. 2004/0107416 A1 (hereinafter referred to as “Buban”).

Regarding claim 34, the rejection of claim 28 is incorporated, but Price in view of Li does not teach cause a dynamic in-memory modification of a particular running instance in response to identifying the version thereof. However, Buban does teach: wherein the one or more computing devices include further instructions that upon execution on or across one or more processors further cause the one or more computing devices to: in response to identifying the version of the particular running instance, cause a dynamic in-memory modification of the particular running instance (Buban, e.g., ¶9, “the present invention provides a system and method for updating software components on a running computer system without requiring any interruption of service. To this end, a software component is hotpatched …”) for the purpose of performing a non-disruptive patch to one or more functions of an executing application instance (Buban, ibid.).
Id.).

Response to Arguments
In the Remarks, Applicants Request that the Double Patenting rejections be held in abeyance until the claims are otherwise in condition for allowance (Resp. at 10). This rejection should also be reconsidered in view of the amendments (id.)
	Examiner’s Response: As Applicants’ reply has not included either a terminal disclaimer or amendments distinguishing the claims from those identified in the reference patent so as to render the rejections moot, the double patenting rejections are maintained for the reasons set forth in full above (see MPEP § 804.02).
	Examiner notes however that the amendments to not clearly distinguish from the reference patent. In particular, “identify one or more portions of object code of the program which are to be used as version discriminators, based on progressively examining larger portions of the object code for a set of software builds of the program,” as recited in claim 1 of the reference patent, is not patentably distinct from an iterative process whereby different candidate 

In the Remarks, Applicants Argue: The amendments to the independent claims distinguish over Price and are therefore in condition for allowance (Resp. at 10-13). The dependent claims are likewise in condition for allowance based at least on their dependence from Price.
	Examiner’s Response: In view of the amendments, Examiner cites additionally to Li, and maintains the rejections under the new grounds set forth in full above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Sherman et al., U.S. 10,191,925 B1, teaches determining unique portions of successive versions of applications by using an iterative process whereby checksums and hash values of candidate chunks are compared to known chunk values, until one or more unique chunks are identified for the successive version of the application; and
Storms et al., U.S. 2012/0011083 A1, teaches determining whether a software version or release is the same as one previously identified in a knowledge base by engaging in an iterative analysis comparing different information about the new version with a variety of data regarding previous versions or releases.

Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191